            Case 1:20-cv-04932-LLS Document 6 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL GLICKSTEIN, et al.,

                                 Plaintiff,
                                                                  20-CV-4932 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
PENSAM CAPITAL, et al.,

                                 Defendants.

         Pursuant to the order issued August 10, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         Plaintiff has consented to electronic service. (ECF No. 3.)

SO ORDERED.

Dated:     September 21, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
